Affirmed and Memorandum Opinion filed February 5, 2009







Affirmed
and Memorandum Opinion filed February 5, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00447-CR
____________
 
NICHOLAS JAMES BEST,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 262nd District
Court
Harris County, Texas
Trial Court Cause No.
1081519
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of Aguilty@ to the offense of sexual assault.  The trial court deferred
adjudication of guilt and placed appellant under community supervision for five
years.  Subsequently, the State moved to adjudicate guilt.  Appellant entered a
plea of Atrue@ to the State=s allegations and the trial court
proceeded to adjudicate guilt.  On May 8, 2008, the trial court sentenced appellant
to confinement for five years in the Institutional Division of the Texas
Department of Criminal Justice and assessed a fine of $500.  Appellant filed a
pro se notice of appeal.




Appellant=s appointed counsel filed a brief in
which she concludes the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005)
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce. 
Do Not Publish C Tex. R. App. P.
47.2(b).